DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 12/30/21 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: at page 1 of the specification, paragraph [0001], the sentences “This application is also related to co-pending U.S. Application No. ----” and “”co-pending U.S. Application No. ----” are incomplete.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2019/0139978).
Regarding claim 1, Kim (Figs. 8-9 and 12A) discloses a three-dimensional (3D) memory device, comprising: a memory array structure 300; and a staircase structure CR in an intermediate of the memory array structure and laterally dividing the memory 
[AltContent: textbox (1st pair of staircases)]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 	
    PNG
    media_image1.png
    329
    449
    media_image1.png
    Greyscale


Regarding claims 2-3, 8-9 and 10, Kim (Figs. 8-9 and 12A) further discloses: each stair in one of the divisions ST is above or below any stair in another one of the 
	Regarding claims 6-7, Kim (Fig. 9 reproduced below) also discloses: the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths, and each staircase of the first and second pairs of staircases are at different depths; and each stair in the first and second pairs of staircases are at different depths.
[AltContent: textbox (2nd pair of staircases)]
[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image2.png
    249
    356
    media_image2.png
    Greyscale
	
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0139978) in view of Lee (US 2017/0256551).

However, Lee (Fig. 1F) teaches a three-dimensional (3D) memory device, comprising: a staircase structure 120 including a first staircase zone 120a and a second staircase zone 120b; and a bridge structure 122 is between the first staircase zone and the second staircase zone in the second lateral direction.  Accordingly, it would have been obvious to modify the memory device of Kim by forming an addition second staircase zone and a bridge structure between the first staircase zone and the second staircase zone in the second lateral direction because the desired number of the staircase zones can be varied according to the requirements of the integrated circuit layout which are desired for the memory device, as taught by Lee ([0041]).
Regarding claim 5, Kim (Figs. 8-9 and 12A) further discloses: the second staircase zone (as modified by Lee) comprises a second pair of staircases (see annotations in Fig. 9 of Kim reproduced above) facing each other in the first lateral direction and at different depths; and the first staircase zone and the second staircase zone are symmetric in the second lateral direction (as modified by Fig, 1F of Lee).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/881,279 (reference application, corresponding to US 2021/0296335). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application ‘279 (or US ‘335) includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in copending Application or are obvious variations thereof.  
Regarding independent claim 1, the copending Application ‘279 (or US ‘335) claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first pair of staircases facing each other in a first lateral direction and at different depths, each staircase comprising a plurality of stairs (claim 1, second paragraph); each staircase of the first pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction at different depths (claim 6); and at least one stair in the first pair of staircases is electrically connected to at least 
Regarding independent claim 11, the copending Application ‘279 (or US ‘335) claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first staircase comprising a plurality of divisions in a second lateral direction, each division comprising a plurality of stairs in a first lateral direction perpendicular to the second lateral direction; each stair in one of the divisions is above or below any stair in another one of the divisions (claim 6); and at least one stair in the first staircase is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (claim 1, last paragraph).
Regarding dependent claims 2-10, dependent claims 2-10 claim the same common subject matters as dependent claims 2-11 of the copending Application ‘279 (or US ‘335).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817